Citation Nr: 0947918	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected residuals of a shrapnel wound of the right 
thigh, muscle group XV (previously thought to be muscle group 
XIV), with retained foreign body (RFB), currently rated as 30 
percent disabling.

2.  Entitlement to an increased rating for the service-
connected residuals of a shrapnel wound of the left leg, 
muscle groups XI, and XII, with RFB, rated as 10 percent 
disabling for each muscle group.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
November 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 2005, March 2008, and March 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The January 2005 rating decision, in pertinent part, denied 
increased disability ratings for the service-connected 
residuals of shrapnel wounds of the right thigh involving 
muscle group XIV and for the residuals of shrapnel wounds of 
the left leg involving muscle groups XI and XII.  The March 
2008 rating decision denied entitlement to a TDIU, and the 
March 2009 rating decision denied service connection for 
tinnitus.

The March 2009 rating decision also severed a previous grant 
of service connection for hearing loss, as of June 1, 2009.  
The Veteran's Notice of Disagreement with the March 2009 
decision (the denial of service connection for tinnitus and 
the severance of service connection for hearing loss) was 
received at the RO in April 2009.  The RO issued a Statement 
of the Case (SOC) addressing both issues in July 2009.  The 
Veteran perfected his appeal as to the issue of entitlement 
to service connection for tinnitus with the submission of a 
timely VA Form 9, substantive appeal, which was sent directly 
to the Board, and which was received at the Board in October 
2009.  On the VA Form 9, the Veteran specifically indicated 
his desire to only appeal the issue of service connection for 
tinnitus.  As such, the issue of the propriety of the 
severance of service connection, to include entitlement to 
restoration of service connection, for bilateral hearing loss 
is not in appellate status or before the Board at this time.  

With respect to the Veteran's claims for increased disability 
ratings and the claim for a TDIU, the Veteran testified at 
two hearings during the course of the appeal.  The first 
hearing took place before a Decision Review Officer (DRO) at 
the RO in August 2008.  The second hearing was held via video 
conference in August 2009 when the Veteran appeared at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington DC.  Transcripts of the testimony from both 
hearings are associated with the claims file.  

Although the Veteran has not yet had the opportunity to 
present testimony regarding his claim of service connection 
for tinnitus, the Board is granting that issue in full; 
therefore, any procedural defect in this regard results in 
harmless error.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's right thigh injury affects muscle group XV, 
and the Veteran is in receipt of the maximum assignable 30 
percent disability evaluation under 38 C.F.R. § 4.73, 
Diagnostic Code 5315, for residuals of shrapnel wound right 
thigh, with RFB, damage to muscle group XV; severe muscle 
damage to muscle group XIV is not demonstrated.

2.  The Veteran's service-connected residuals of shrapnel 
wounds to the left leg are manifested by entrance scars and 
evidence of tissue loss, and include the following cardinal 
signs and symptoms of muscle disability:  loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain and 
impairment of coordination; and there is evidence of 
inability to keep up with work requirements; all of which 
more nearly approximates moderately severe muscle damage of 
the gastrocnemius muscle (group XI) and moderately severe 
muscle damage of the tibialis anterior muscle (group XII).

3.  Neither through and through wounds nor bone fractures or 
other signs of severe muscle damage to muscle groups XI or 
XII are demonstrated.

4.  The Veteran was a combat veteran and was exposed to 
acoustic trauma during service and he has experienced ringing 
in his ears since that time.

5.  Service connection is currently in effect for:  1) 
Residuals of shrapnel wound, right thigh, muscle group XIV, 
with RFB (rated as 30% disabling);  2) Residuals of shrapnel 
wound, left leg, muscle group XI, with RFB (previously rated 
as 10% disabling and hereinafter increased to 20 percent 
pursuant to this decision);  3) Residuals of shrapnel wound, 
left leg, muscle group XII (previously rated as 10% disabling 
and hereinafter rated as 20 percent pursuant to this 
decision);  4) residuals of shrapnel wound, left hand, muscle 
group IX, with RFB (rated as 10% disabling);  5) Degenerative 
joint disease with total right knee replacement associated 
with the service-connected residuals of shrapnel wound, right 
thigh, muscle group XV (previously thought to have effected 
muscle group XIV), with RFB (rated as 30% disabling);  6) 
Degenerative joint disease with left total knee replacement 
associated with the service-connected residuals of shrapnel 
wound left leg muscle group XI, with RFB, (rated as 30% 
disabling);  7) Puncture wound, midline, 2nd costochondral 
junction (rated as 0% disabling).  The combined rating of all 
service-connected disabilities including the bilateral 
factor, prior to the changes pursuant to this decision, is 80 
percent.

6.  The Veteran's service-connected shrapnel wound injuries 
of the lower right and left extremities are of a common 
etiology, incurred as a result of a single accident/ in-
service injury, and when combined, total more than 40 percent 
prior to the increased ratings assigned pursuant to this 
decision.

7.  The Veteran is not employed and the medical and other 
competent evidence of record demonstrates that the Veteran is 
as likely as not unemployable due to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected residuals of shrapnel 
wound injuries to the right thigh, affecting muscle group XV 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 
5315 (2009).

2.  The criteria for the assignment of a combined 30 percent 
rating, but no higher for the service-connected residuals of 
the shrapnel wound injuries to the left leg, affecting muscle 
groups XI and XII have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.55(e), 4.56, 4.73, 
Diagnostic Codes 5311, 5312 (2009).

3.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. § § 1110, 1154(b), 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

4.  Resolving all doubt in the Veteran's favor, the criteria 
for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the TDIU and tinnitus claims, as these claims are 
granted, any defect in the timing or content of the notice is 
harmless error.  

Regarding the increased rating claims, the RO provided the 
appellant pre-adjudication notice by letter dated October 
2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim, and the relative duties of VA and the 
claimant to obtain evidence.  

The initial pre-adjudicatory notice provided to the appellant 
did not specifically comply with the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, subsequent 
duty-to-assist letters were sent to the veteran after the 
initial adjudication, and one in particular, in May 2008, 
specifically provided notice of how the VA assigns disability 
ratings for the pertinent muscle injuries at issue in this 
case.  The May 2008 letter in particular, provided notice of 
the specific rating criteria pertaining to the muscle groups 
of the right thigh and left leg.

The May 2008 notice letter was followed with a November 2008 
readjudication of the issues in a Supplemental Statement of 
the Case (SSOC).  

Any notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claims.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.





II.  Increased Ratings

The Veteran seeks increased ratings for the service-connected 
shrapnel wounds of his right thigh and left leg.  The right 
thigh wounds were initially thought to involve muscle group 
XIV, but it was later determined that they involve only 
muscle group XV, and that disability is currently rated as 30 
percent disabling.  The left leg wounds involve muscle groups 
XI and XII and those disabilities are currently rated as 10 
percent disabling each.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Wounds such as those sustained by the Veteran as a result of 
an explosion often result in impairment of muscle, bone 
and/or nerve. Consequently, the Board has considered whether 
or not separate disability ratings are warranted for the 
Veteran's residuals of shell fragment wounds based on 
impairment of the muscle, bone, or nerves.

Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups.  
See 38 C.F.R. § 4.56.  Muscle Group damage is categorized as 
slight, moderate, moderately severe and/or severe and 
evaluated accordingly under 38 C.F.R. § 4.56.  In Tropf v. 
Nicholson, 20 Vet. App. 317 (2006), the Court of Appeals for 
Veterans' Claims (the Court), citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  
For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
only under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 
4.55(f).  For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).

Diagnostic Code 5311 is in the foot and leg anatomical region 
and applies to Muscle Group XI.  This muscle group includes 
the posterior and lateral crural muscles as well as the 
muscles of the calf.  It consists of the triceps surae 
(gastrocnemius and soleus); tibialis posterior; peroneus 
longus; peroneus brevis; flexor hallucis longus; flexor 
digitorum longus; popliteus; and plantaris.  The function of 
this particular muscle group involves propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  

Also, Diagnostic Code 5312 pertains to Muscle Group XII, for 
the anterior muscles of the leg.  The affected functions are 
dorsiflexion, extension of the toes, and stabilization of the 
arch.  The muscles involved are the tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and 
peroneus tertius.

Slight impairment under either muscle group XI or XII results 
in the assignment of a noncompensable evaluation.  A 
compensable rating of 10 percent requires moderate 
impairment.  A 20 percent disability rating is assigned for 
moderately severe impairment.  A maximum 30 percent 
disability rating is warranted for severe impairment.  38 
C.F.R. § 4.73, Diagnostic Codes 5311, 5312.

Diagnostic Code 5314 is in the pelvic girdle and thigh 
anatomical region and pertains to impairment of Muscle Group 
XIV.  Muscle Group XIV is the anterior thigh muscle group and 
consists of the sartorius; rectus femoris; vastus externus; 
vastus intermedius; vastus internus; and tensor vaginae 
femoris.  The functions of this muscle group are extension of 
the knee, simultaneous flexion of the hip and flexion of the 
knee, tension of the fascia lata and iliotibial (Maissat's) 
band, acting with Muscle Group XVII in postural support of 
the body, and acting with the hamstring muscles in 
synchronization of the hip and the knee.  Under Diagnostic 
Code 5314, a slight injury warrants a 0 percent rating.  A 
moderate injury warrants a 10 percent rating. A moderately 
severe injury warrants a 30 percent rating.  A severe injury 
warrants a maximum 40 percent rating.  

Diagnostic Code 5315 pertains to muscle group XV, and 
concerns the muscle functions of adduction of the hip, 
flexion of the hip, and flexion of the knee.  The muscles 
affected are within the mesial thigh group and consist of 
the: (1) adductor longus; (2) adductor brevis; (3) adductor 
magnus; (4) gracilis.  A 0 percent rating is assigned under 
this diagnostic code for a slight injury.  A 10 percent 
evaluation requires moderate injury.  A 20 percent evaluation 
requires moderately severe injury.  A 30 percent evaluation 
requires severe injury.

38 C.F.R. § 4.56 provides the following guidance regarding 
the evaluation of muscle disabilities:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5310 through 5312, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii)  
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii)  Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii)  History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

(3) Moderately severe disability of muscles.  (i)  Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i)  Type of injury. 
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii)  
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).

The service treatment records reflect that the Veteran 
suffered penetrating shell fragment wounds to the right thigh 
and left calf during service in Korea in November 1952.  X-
rays confirmed retained foreign metallic bodies in the right 
hip, no bone destruction.  Additionally, the proximal half of 
the left leg showed metallic foreign bodies with no evidence 
of bony pathology.  Constant soreness in the right thigh was 
noted, although the discharge summary specifically indicated 
that there were no major nerves or arteries involved.  The 
Veteran spent a significant amount of time in the hospital 
recovering from his wounds.  Service connection was 
established shortly after discharge from service with a 30 
percent disability rating assigned for muscle damage to the 
right thigh, muscle group XIV, and a 10 percent rating 
assigned for muscle damage to the left leg, muscle group XII.  

The Veteran currently asserts that his service-connected 
residuals of shrapnel wounds to his legs has worsened in 
severity.  The Veteran maintains that he is in severe pain, 
and has experienced significant weakness and loss of use of 
his legs.  

In support of his claim, the Veteran submitted a statement 
from his wife, who indicated that she had noticed that the 
Veteran's pain in his legs seemed to be getting worse and 
that he had begun having problems doing simple daily chores.  

At a November 2004 VA examination, the Veteran reported 
soreness, weakness and pain in his legs.  He explained that 
he had difficulty ascending and descending stairs.  

On examination of the lower extremities, there was no noted 
vascular or particular nerve damage other than perhaps 
superficial nerves in the right thigh as the Veteran reported 
some numbness in that area.  There did not appear to be any 
limitation of motion of the joints.  According to the 
examiner, there did not appear to be any tendon damage or 
adhesion of either leg.  The muscle strength was normal in 
both lower extremities and there did not appear to be any 
muscle atrophy or herniation.  The Veteran did not appear to 
have any loss of muscle function in the lower extremities, as 
there was 5/5 muscle strength throughout.  The muscle group 
could move the joint independently.  There were normal ranges 
of motion without any significant limitation and the muscle 
group could move the joint against resistance.  A muscle 
contraction was felt with movement of the right thigh, but 
there was some difficulty feeling the muscle contraction with 
movement on the left lower extremity.  The diagnosis was 
shrapnel wound to the right thigh and left lower extremity, 
with residual intermittent pain.  

In a September 2005 statement, the Veteran's private 
orthopedic doctor indicated that the Veteran's in-service 
muscle damage from his shrapnel wounds was a likely major 
contributor to his current [leg] weakness.  

Other private records from September 2005, from the 
Chattanooga Orthopedic Group show that the Veteran underwent 
a total right knee replacement.  In February 2007 
correspondence, Dr. Ballard of the Chattanooga Orthopedic 
Group explained that the Veteran's total left knee 
replacement in January 2007, and a prior right knee 
replacement by another surgeon in 2002 were likely related to 
the Veteran's service-connected disability.  Specifically, 
Dr. Ballard opined that in all likelihood, the service-
connected injury could have been a significant contributing 
factor to the development of arthritis in both of his knees, 
and opined that the service-connected injury could be 
reasonably considered at least as likely as not related to 
the Veteran's need for bilateral total knee replacements.  

At a March 2007 VA examination, it was clarified that the 
muscle group injured with regard to the right thigh was 
muscle group XV, the adductor longus, magnus, brevis.  Muscle 
strength was 4/5.  Tissue loss was noted.  The examiner found 
no muscle injury to group XIII, and significantly, no muscle 
injury to group XIV.  On the left side, the examiner noted 
injury to muscle groups XI (gastrocnemius) and XII (tibialis 
anterior) with muscle strength of 4/5 for each muscle group.  
Tissue loss was also noted for muscle groups XI and XII.  
There was no intermuscular scarring.  The associated scars 
were not adherent or painful or tender to touch.  There were 
no separate entry and exit scars.  According to the examiner, 
there was no nerve damage, no tendon damage, no bone damage, 
and no muscle herniation.  The examiner noted a loss of deep 
fascia or muscle substance, as the right leg calf measured 14 
inches and the left leg calf measured 13 inches.  Motion of 
the joints was not limited by muscle disease or injury.

The examiner noted that the Veteran was not employed, and 
that he had retired in 1990.  Regarding activities of daily 
living, the Veteran's service-connected shrapnel wound 
injuries to the right thigh and left leg had a moderate 
effect on chores, shopping, exercise, recreation and travel.  
The Veteran was unable to participate in sports.  There was 
no effect on feeding, bathing, dressing toileting or 
grooming.  

At a May 2007 VA joints examination, the Veteran reported 
that he was only able to stand and walk for short periods of 
time due to weakness in his legs and pain in his knees.  The 
VA examiner opined that the Veteran's service-connected 
shrapnel wound injuries at least as likely as not contributed 
to the Veteran's need for a bilateral knee replacement.  

In light of the May 2007 VA opinion, service connection for 
status post right and left knee replacements was established.  
Additionally, pursuant to the March 2007 examiner's 
observations, the RO recharacterized the right thigh muscle 
injury to effect muscle group XV, instead of XIV as was 
previously listed.

A VA examination report from October 2008 essentially 
duplicates the VA muscles examination report from March 2007.  
In sum, the examination reports and the Veteran's statements 
and testimony essentially show that the Veteran's shrapnel 
wound residuals cause fairly significant weakness in both 
legs.  Significantly, neither the Veteran nor the examiners 
seem to distinguish between each extremity with regard to the 
severity of the shrapnel wound injury residuals.  In other 
words, it appears from both the Veteran's statements, as well 
as the examination reports, that the severity of the shrapnel 
wound residuals is relatively similar on the right extremity 
compared to the left extremity.  

Regarding the right thigh, the 30 percent disability rating 
currently assigned under 38 C.F.R. § 4.73, Diagnostic Code 
5315 is the maximum allowable scheduler rating under that 
code.  Although the other Diagnostic Codes pertaining to the 
muscles of the pelvic girdle and thigh (including Diagnostic 
Code 5314 for muscle group XIV) provide for a maximum 
disability rating of 40 percent, and in the case of group 
XVII - a maximum of 50 percent is allowed, the examiner in 
March 2007 specifically indicated that the only muscle group 
affected by the shrapnel injury to the right thigh was muscle 
group XV.  As such, a rating in excess of 30 percent under a 
diagnostic code other than Diagnostic Code 5315 is not for 
application in this case.  

Similarly, a separate rating for peripheral nerve paralysis 
is not for application in this case, because the medical 
evidence does not show any significant motor or sensory 
deficit, and the Veteran reported only some mild numbness in 
the right thigh area, but without any associated functional 
impairment.  Absent any significant motor or sensory deficit, 
functional impairment, or associated objective neurological 
findings, the assignment of a separate compensable rating 
based on peripheral nerve paralysis is not warranted.  
Moreover, according to 38 C.F.R. § 4.55(a), a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.

Regarding the left leg, it appears that the Veteran suffers 
from moderately severe muscle damage to muscle groups XI and 
XII, based on the medical evidence of record, and in 
particular, the Veteran's consistent reports of worsening of 
the cardinal signs.  In particular, the Veteran has 
consistently reported extreme weakness, extreme fatigue, 
extreme fatigue-pain and the like.  The Veteran's spouse has 
provided a lay statement indicating that she had noticed a 
decline in the Veteran's physical abilities with regard to 
his legs, and the Veteran testified at his personal hearing 
and at his video conference that his employment was 
significantly impacted such that he had to switch from a 
position within the company that required standing and 
walking, to a more sedentary position.  Moreover, the Veteran 
currently maintains that his condition has further 
deteriorated to the point that he is no longer even able to 
remain in a sedentary type of employment atmosphere because 
his legs are too weak to remain dangling under a desk.  

Objectively, slight atrophy is noted on the left leg, as well 
as tissue loss and loss of strength.  

The Veteran is entirely competent to attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing increased pain, weakness, and fatigue.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

While the medical evidence of record does not provide 
objective evidence of a severe muscle injury to muscle groups 
XI and XII, the fact that the Veteran had to change his work 
environment because he was unable to keep up with work 
requirements, coupled with his credible testimony that his 
symptoms have worsened provides ample evidence of a 
moderately severe muscle injury, such that the criteria are 
met for the assignment of the next higher, 20 percent rating 
for each muscle group, XI and XII.  

Severe muscle injury is not demonstrated, as there is only 
minimal atrophy of left calf, muscle strength of 4/5, no 
adhesion of the scars to the associated bone, no evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and/or explosive effect of the missile.  
There was no bone fracture or artery damage associated with 
the initial injury, and there are no objective signs of 
severe muscle injury shown currently.  

An increased rating to 20 percent, but no higher, for the 
service-connected residuals of shrapnel wounds to muscle 
groups XI and XII is warranted; the preponderance of the 
evidence is against the claim for an increased rating for the 
service-connected shrapnel wounds of the right thigh, 
currently evaluated as 30 percent disabling.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  

Importantly, with regard to the 20 percent ratings for Muscle 
Groups XI and XII, because these Muscle Groups XI and XII are 
in the same anatomical region (but do not act on the same 
joint as Group XI involves motion of the knee but Group XII 
does not), the evaluation of the most severely injured muscle 
group will be increased one level and used as the combined 
evaluation for the affected muscle groups.  See 38 C.F.R. § 
4.55(e).  As such, one of the 20 percent ratings is increased 
to a combined 30 percent for the anatomical region.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected shrapnel wound residuals under consideration here 
have caused marked interference with employment (that is not 
addressed by the assignment of the TDIU herein below), have 
necessitated frequent periods of hospitalization beyond those 
noted above, or otherwise render impracticable the 
application of the regular scheduler standards.  The regular 
scheduler standards contemplate the symptomatology shown in 
this case as was discussed above.  In essence, there is no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  

III.  Service Connection

The Veteran seeks service connection for tinnitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran's service treatment records are negative for 
complaints of tinnitus, or ringing in the ears.  However, the 
service treatment records reflect that the Veteran was 
wounded in action, when he received multiple shell fragment 
wounds due to an explosion.  

The Veteran's DD Form 214 reflects that the Veteran received 
the Combat Infantry Badge and the Purple Heart Medal.  

At a November 2004 VA examination, the Veteran reported that 
he had significant military noise exposure from artillery, 
and recalled one specific incident of acoustic trauma when he 
was injured from a mortar blast.  The Veteran denied the 
presence of any "tinnitus."  

However, records from the Veteran's employment at Dupont from 
1983 show that the Veteran indeed reported occasional 
bilateral ringing in his ears for ten years.  

At a June 2009 VA examination, the examiner specifically 
noted that "tinnitus was not reported as a complaint at this 
exam."

Significantly, however, on the Veteran's VA Form 9, 
substantive appeal, received at the  Board in July 2009, the 
Veteran stated that when he was asked about "tinnitus" he 
did not know what it was, but stated that he has had ringing 
in his ears since his service days.  

The veteran is certainly competent to testify as to symptoms 
such as ringing in the ears which are non-medical in nature, 
and there is no reason to doubt his credibility, or his 
statement that he did know the definition of "tinnitus" 
prior to the submission of his VA Form 9.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Here, although the VA examiners did not provide a diagnosis 
of tinnitus, they specifically noted that "no tinnitus was 
reported at the examination."  These examination reports 
carry little probative value, however, given that the Veteran 
subsequently explained that he did not know what the term 
"tinnitus" meant at the time those examinations took place.  

Although there is no medical diagnosis of tinnitus, per se, 
there is no reason to doubt the Veteran's statement that he 
has had ringing in his ears since service, and this is 
certainly consistent with the Veteran's presumed acoustic 
trauma given his combat experiences.  See 38 U.S.C.A. 
§ 1154(b).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

Here, the particular facts in this case tend to reflect that 
Veteran would have had a diagnosis of tinnitus at one of his 
VA audiological examinations, but for the fact that he did 
not know what "tinnitus" meant, as explained in his VA Form 
9, which was sent directly to the Board.  In his VA Form 9, 
he explained that he was unaware of what "tinnitus" was, 
but that he had always had ringing in his ear.  Thus, the VA 
examinations noting no tinnitus lack probative value in this 
case, and the Veteran's lay evidence is considered credible, 
competent, and sufficient in this case to establish a current 
diagnosis of tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir 2007)

In light of the Court's holdings in Barr and Jandreau, the 
credibility of the Veteran's testimony, the Board resolves 
any doubt in the Veteran's favor, and service connection for 
tinnitus is warranted.  

IV.  TDIU

The Veteran seeks a TDIU.  Service connection is currently in 
effect for 1) Residuals of shrapnel wound, right thigh, 
muscle group XIV, with RFB (rated as 30% disabling);  2) 
Residuals of shrapnel wound, left leg, muscle group XI, with 
RFB (previously rated as 10% disabling and hereinafter 
increased to 20 percent pursuant to this decision);  3) 
Residuals of shrapnel wound, left leg, muscle group XII 
(previously rated as 10% disabling and hereinafter rated as 
20 percent pursuant to this decision);  4) residuals of 
shrapnel wound, left hand, muscle group IX, with RFB (rated 
as 10% disabling);  5) Degenerative joint disease with total 
right knee replacement associated with the service-connected 
residuals of shrapnel wound, right thigh, muscle group XV 
(previously thought to have effected muscle group XIV), with 
RFB (rated as 30% disabling);  6) Degenerative joint disease 
with left total knee replacement associated with the service-
connected residuals of shrapnel wound left leg muscle group 
XI, with RFB, (rated as 30% disabling);  7) Puncture wound, 
midline, 2nd costochondral junction (rated as 0% disabling).  
The combined rating of all service-connected disabilities 
including the bilateral factor, prior to the changes pursuant 
to this decision is 80 percent.

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

For the purpose of establishing one 60 percent rating or one 
40 percent rating in combination, disabilities resulting from 
a common etiology or from a single accident are considered 
one disability, as are disabilities of one or both upper 
extremities, or one or both lower extremities, including the 
bilateral factor.  Additionally, disabilities affecting a 
single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, or the like, may be 
considered one disability, and multiple injuries incurred in 
action may also be considered one disability.  See 38 C.F.R. 
§ 4.16(a)(1)-(4).  

At first glance, it appears that the Veteran does not meet 
the percentage requirements for a TDIU award, on a schedular 
basis, because although his overall combined rating is 80 
percent, (prior to any additional increase pursuant to this 
decision) none of his service-connected disabilities are 
independently rated at 40 percent or higher.  See   38 C.F.R. 
§ 4.16(a).  However, when considering the Veteran's shrapnel 
wounds of his lower extremities as one disability incurred as 
a single accident from an injury in service, pursuant to 
38 C.F.R. § 4.16, the individual shrapnel wound injury 
residuals combine to total more than 40 percent, and the 
minimum scheduler criteria for entitlement to a TDIU are met 
in this case.  

Thus, the question is whether the Veteran is unemployable due 
to his service-connected disabilities, without regard to 
advancing age.  

At his personal hearing before a DRO at the RO in August 
2008, and at his video conference before the undersigned in 
August 2009, the Veteran explained that he was initially 
hired at his post-service occupation at Dupont for a position 
that required standing and moving around a lot.  Then, after 
several years, his leg condition worsened, and he was no 
longer able to withstand the pressure to his legs, so the 
company was able to accommodate him and move him to a desk 
job.  Since then, he retired because he was age-eligible; 
however, now, the Veteran maintains that he could not even 
withstand a desk job because he is unable to sit or stand for 
any long period of time.  When he is sitting, he has to prop 
up his legs.  

It is clear that the Veteran was unable to remain in his 
original position with Dupont due to his service-connected 
disabilities, and that his position was changed to a 
sedentary desk job as a result of his service-connected 
shrapnel wound residuals.  Although the Veteran ultimately 
retired from that position based on years of service, it 
appears that the Veteran is now unable to work, even a 
sedentary-type job due to his shrapnel wound injuries.  

As noted on examination reports, his war injuries have caused 
him pain and weakness in his legs, which according to the 
Veteran, has progressively worsened over time, and has become 
quite debilitating in recent years, to the point where the 
Veteran is no longer able to stand, walk, or sit with his 
legs handing down for any reasonable amount of time.  When he 
sits for long periods, his feet must remain propped up.  In 
light of the foregoing, and without regard to advancing age, 
it appears that the Veteran is no longer employable due to 
his service-connected disabilities.  There is no medical 
evidence to the contrary, and there is no reason to doubt the 
Veteran's credibility in this regard.   

Accordingly, all doubt is resolved in favor of the Veteran, 
and entitlement to a TDIU is warranted.  


ORDER

A rating in excess of 30 percent for the service-connected 
residuals of shrapnel wound injuries to the right thigh, 
affecting muscle group XV is denied.  

An increased combined rating of 30 percent, but no higher for 
the service-connected residuals of the shrapnel wound 
injuries to the left leg, affecting muscle groups XI and XII 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for tinnitus is granted.

A TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


